Claims 1-20, are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-16, 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by North, WO 2009/109765 A1 (same as EP 2257559 B1).
Applicant admits as set forth below, page 2, lines 1-25.  
    PNG
    media_image1.png
    436
    744
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    360
    736
    media_image2.png
    Greyscale

However, the prior art disclosed cyclic carbonate and propylene carbonate can be used as solvents (pp. 25, lines 14-17) and disclosed examples of such procedure (pp. 38, line 8 to 40, line 8, and the table of results).  In the examples, the product was separated with a filtered and/or by evaporation, which is a form of distillation (claims 7, 9) and the supported catalyst was recycled to repeat the process, page 40, lines 4-8, (claims 1, 11). 
North disclosed performing the reaction between 0 and 140oC, particularly 20-30oC, and at 0.5 to 5atm (claim 2, 1atm same as 0.1 MPa); the process was continuous, page 21, lines 7-8 (claim 3); the epoxide has C3-12 atoms, page 6, line 21 (claim 4, 2 to 8 carbons) preferably ethylene oxide, propylene oxide, butylene oxide, ethylene oxide or styrene oxide, page 7, lines 7-8, wherein each may be substituted with OH, such as, hydroxypropylene oxide (gycidol), page 6, line 32 (claim 5). 
The catalyst is highly active in the presence of a halide co-catalyst, page 2, lines 12-14 (claim 12).  The catalyst was activated by reacting it with benzyl halides, particularly benzyl Br or Cl, page 3, lines 21-22; compounds 10, 21, 25-25 at pages 33-35 (claims 12-13, 15, 19-20, and the ratio of the halide to supported catalyst is 6:1, example 4, page 37, lines 4-5 (claim 14, greater than 5:1).  The supported catalyst has the same structure as compounds 27 and 29, 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over North, as set forth above under anticipatory rejection.   
Applicant claims a continuous process of making cyclic carbonate comprising reacting an epoxide with carbon dioxide in the presence of activated catalyst supported dimeric aluminium salen complex.  In preferred embodiments, the temperature is between 20 and 150oC and pressure is between 0.1 and 0.5MPa (same as 1-5 atm., claim 2), the epoxide has 2-8 C-atoms (claim 4) and specific epoxide are claimed (claim 5). The product is separated by centrifugation (claims 6, 8), filter (claim 8) or by distillation (claim 9).  The catalyst is activated by a halide compound, e.g. benzyl bromide (claims 12, 19-20) and the ratio of the halide compound to catalyst is greater than 5:1 (claim 14). Specific support are claimed (claim 18), wherein the diameter of the particle size is between 10 and 2000um (claim 17). Applicant claims specific supported catalysts by the structure in claim 16, which embraced the compounds 27, 29, page 37, by the prior art.
Determination of the scope and content of the prior art (MPEP 2141.01 
North teaches a process as set forth above under anticipatory rejection. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the knowledge of those of ordinary skill in the art. Also, because applicant wanted to avoid the prior art.  
Establishing temperature or pressure range, epoxide carbon number, mass density and/or size, or the average particle diameter is a mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbooks.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range/ratio”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 
Under the US patent practice inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   
Expected result is not given patentable weight under the US patent practice. In re Minton, 67 USPQ2d 1614 (Fed Cir. 2003).  
Separation, centrifugation, filtering or distillation is a form of recovery after the product is formed.  Under the US patent practice recovery per se after the product is formed is uninventive, it must be claimed with other significant steps, Ex parte Deutschmann, 114 USPQ 556 (1957).  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andy Kosar, can be reached on (571) 272-0913.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
January 6, 2021